Citation Nr: 0320677	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-48 887A	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right humeral 
neck bone cyst.

2.  Entitlement to service connection for a thyroid disorder. 

3.  Entitlement to service connection for bladder cancer.

4.  Entitlement to service connection for astigmatism.

5.  Entitlement to service connection for hypoglycemia 

6.  Entitlement to service connection for vertigo. 

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to an increased rating for a gastrointestinal 
disability, currently rated as 20 percent disabling.

10.  Evaluation of a temporomandibular joint disorder (TMJ), 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to May 
1946; from August 1946 to November 1946; from November 1948 
to July 1949; and from September 1950 to June 1970. 

By a July 1991 RO decision, the veteran's claim of service 
connection for a thyroid disorder, claimed as secondary to 
exposure to ionizing radiation, was denied.  In January 1992, 
the RO denied service connection for a bone cyst, to include 
a thyroid disorder.  In October 1993, the RO denied service 
connection for:  a right humeral bone cyst to include a 
thyroid disorder, claimed as secondary to exposure to 
ionizing radiation; an astigmatism; vertigo; hypoglycemia; 
and peripheral neuropathy.  In June 1994, the RO denied 
service connection for diverticulitis.  In July 1995, the RO 
denied service connection for bladder cancer.  In February 
1999, the RO denied an increased evaluation for the veteran's 
hiatal hernia and a spastic and deformed duodenal bulb 
consistent with peptic ulcer disease.  

In January 2000, the Board of Veterans' Appeals (Board) 
determined that the veteran had not submitted well-grounded 
claims of service connection for a right humeral neck bone 
cyst to include a thyroid condition claimed as the result of 
ionizing radiation exposure residuals; bladder cancer claimed 
as the result of ionizing radiation exposure residuals; an 
astigmatism; vertigo; hypoglycemia; diverticulitis; and 
peripheral neuropathy claimed as the result of Agent Orange 
exposure.  

In March 2000, the RO granted service connection for TMJ and 
assigned a 10 percent evaluation for that disability.  

The veteran appealed the Board's January 2000 decision 
(described in detail, above) to the United States Court of 
Appeals for Veterans Claims (Court).  

In January 2002, the veteran was afforded a videoconference 
hearing with regard to his claims for higher evaluations for 
a gastrointestinal disability and TMJ; and in April 2002, the 
Board ordered evidentiary development on the aforementioned 
claims.  See 38 C.F.R. § 19.9(a)(2) (2002).  

In June 2002, the Court granted the parties' joint motion for 
remand, and vacated the Board's January 2000 decision 
(described in detail, above).  In October 2002, the Board 
remanded all of the veteran's claims (as listed on the title 
page) to the RO so that he could be afforded another Board 
hearing.  In December 2002, the veteran was indeed afforded 
another videoconference hearing. 

It is noted that the veteran inquired of the status of his 
claim for a dental disability at his December 2002 Board 
videoconference hearing.  In a March 2003 statement, he 
argued that he was entitled to service connection for 
genitourinary and back disabilities (including prostatitis 
and stenosis).  All of the aforementioned raised claims have 
not been developed for appellate review, and are referred to 
the RO for appropriate action.  

It is noted that the veteran argues that the Board's January 
2000 decision is clearly and unmistakably erroneous; it is 
noted that the Court vacated this decision as noted, above; 
thus, the veteran's arguments in this regard are moot.

The Board notes that the issues have been recharacterized, as 
reflected on the cover page of this remand, in order to 
better reflect the veteran's self-asserted interests.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

It is noted that the Court's June 2002 order granted a joint 
motion that, among other things, indicated that VCAA was 
applicable to the veteran's claims.  Notably, the RO has not 
yet supplied the veteran with a letter as to how VCAA applies 
to any of the claims (as listed on the cover page).  He has 
not been informed what is needed in order to prevail in his 
claims, and what is the best type of evidence to submit to 
show these things.  In addition, he has never been notified 
regarding what evidence it is his responsibility to submit, 
and what evidence VA will obtain on his behalf.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, the Board finds it would 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  On remand, 
the veteran must be given a specific VCAA letter.

VCAA also requires that the veteran be afforded appropriate 
VA examinations to determine the nature and etiology of any 
right humeral neck bone cyst, thyroid disorder, bladder 
cancer, astigmatism, hypoglycemia, vertigo, diverticulitis, 
and peripheral neuropathy.  It is specifically noted that the 
veteran claims that his thyroid disorder, bladder cancer, 
astigmatism, and peripheral neuropathy had their inception 
during service.  VA examinations are necessary, as the 
current medical evidence on file does not adequately address 
the matter of etiology.

With regard to the remaining claims, it is noted that in 
April 2002, the Board directed that evidentiary development 
be conducted on the veteran's claims for higher ratings for a 
gastrointestinal disability and TMJ.  38 C.F.R. § 19.9 
(a)(2).  This development was never accomplished.  It is 
noted his last VA examinations were over three years ago.  On 
remand, appropriate VA examinations should be scheduled in 
order to determine the current nature and severity of his 
gastrointestinal disability and his TMJ.  

In addition, it is noted that the joint motion for remand 
noted, in particular, that there were outstanding records 
that relate to the veteran's claim of service connection for 
astigmatism.  On remand, all outstanding records relating to 
the veteran's claims should be obtained, including all 
outstanding VA medical records.  

Further, it is noted that the joint motion specifically 
pointed out that with regard to the veteran's claim of 
service connection for an astigmatism, application of VA's 
Adjudication Procedural Manual M21-1, Part VI, Para. 
11.07(b), which regards irregular astigmatism, had not been 
made.  The Board agrees and directs the RO to apply the 
aforementioned provision when readjudicating the veteran's 
claim of service connection.

Finally, it is noted that the veteran has strenuously 
asserted that his right humeral neck bone cyst, hypoglycemia, 
vertigo, and diverticulitis are attributable to improper VA 
treatment.  Specifically, he argues that he received a gross 
overdose of Bactrim DS, and failed to receive proper 
monitoring.  Further, he expressed the opinion that the RO 
had, essentially on its own motion, characterized the claimed 
thyroid, neck bone cyst and bladder disorders as claimed 
residuals of exposure to ionizing radiation and that he had 
not made this claim.  See December 2002 Board hearing 
transcript at 3.  Therefore, the Board will accept his 
clarification as an abandonment of ionizing radiation 
exposure as a basis for service connection. The Board 
appreciates the veteran's candor as it directs limited 
adjudication resources to his asserted theories of 
entitlement to compensation.  The Board notes that this 
assertion clearly raises claims for VA compensation under 
38 U.S.C.A. § 1151; these raised claims have not yet been 
developed for appellate review; they are inextricably 
intertwined with the claims of service connection for a right 
humeral neck bone cyst, hypoglycemia, vertigo, and 
diverticulitis which are currently before the Board.  As 
indicated below, the RO is directed to develop and adjudicate 
the intertwined issues. 

Finally, in a December 2001 RO decision, service connection 
for a heart disability was denied.  In January 2002, the 
veteran filed a timely notice of disagreement.  The Board 
notes that he has not yet been furnished with a statement of 
the case; as such, appropriate action must be taken.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  A specific VCAA letter must 
be issued.  

2.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which he received treatment for his:  
right humeral neck bone cyst, thyroid 
disorder, bladder cancer, astigmatism, 
hypoglycemia, vertigo, diverticulitis, 
peripheral neuropathy, gastrointestinal 
disability and TMJ.  After obtaining the 
appropriate releases from the veteran 
where necessary, all health care 
providers must be contacted and requested 
to provide all treatment records in their 
possession pertaining to the 
disabilities, noted above.  If these 
records are unavailable or are duplicates 
of those already on file, that fact 
should be annotated in the claims folder.  
All such records received should be 
associated with the claims folder. 

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any cyst of 
the right humeral neck bone.  All 
indicated tests should be performed.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  In addition, the 
following questions should be addressed:  
Does the veteran have a cyst of the right 
humeral neck bone?  If so, is such 
productive of a chronic disability?; and 
is it at least as likely as not that the 
chronic disability is attributable to a 
disease or injury in service or an 
incident of service?

4.  The veteran should be scheduled for 
a VA endocrine examination to determine 
the nature and etiology of any thyroid 
disorder.  All indicated tests should 
be completed.  The claims folder must 
be provided to the examiner for review 
in conjunction with the examination.  
In addition, the following questions 
should be addressed:  Does the veteran 
have a thyroid disorder?  If so, is it 
at least as likely as not that any 
thyroid disorder is related to a 
disease or injury in service or an 
incident of service?  

5.  The veteran should be afforded a VA 
genitourinary examination to determine 
the nature and etiology of any bladder 
problems.  All indicated tests should be 
performed.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  In 
addition, the following questions should 
be addressed:  Does the veteran have 
bladder cancer?  If so, what is its date 
of onset?

6.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any 
astigmatism.  The claims folder should 
be provided to the examiner for review 
in conjunction with the examination.  
In addition, the following questions 
should be addressed:  Does the veteran 
have astigmatism?  If so, may such be 
considered an irregular astigmatism, 
possibly due to corneal inflammation, 
injury or operation; and are there any 
uncorrectable residuals including 
refractive error?  Is it at least as 
likely as not that any irregular 
astigmatism is related to a disease or 
injury in service including documented 
ametropia?

7.  The veteran should be afforded a VA 
general medical examination to determine 
the nature and etiology of any 
hypoglycemia and vertigo.  All indicated 
tests should be performed.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  In addition, the following 
questions should be addressed:  Does the 
veteran have hypoglycemia and/or vertigo?  
If so, is it at least as likely as not 
that either or both are related to a 
disease or injury in service?

8.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any 
diverticulitis and the nature and 
severity of his hiatal hernia with a 
spastic and deformed duodenal bulb.  All 
indicated tests should be completed.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
address the following questions:  Does 
the veteran have diverticulitis?  If so, 
is it at least as likely as not that 
diverticulitis is related to a disease or 
injury in service?  Is it at least as 
likely as not that any diverticulitis was 
caused or worsened by medication taken 
for his service-connected 
gastrointestinal disability (a hiatal 
hernia with a spastic and deformed 
duodenal bulb).  The nature of the 
veteran's gastrointestinal disability (a 
hiatal hernia with a spastic and deformed 
duodenal bulb) should be described in 
detail.  The presence or absence of the 
following should be noted:  vomiting, 
material weight loss, hematemesis, melena 
with moderate anemia, epigastric distress 
with dysphagia, pyrosis, regurgitation, 
or substernal or arm or shoulder pain.  
In addition, the examiner should indicate 
the frequency and severity of any 
service-connected gastrointestinal 
symptoms.   

9.  The veteran should be afforded a VA 
neurological examination to determine 
the nature and etiology of any 
peripheral neuropathy.  All indicated 
tests should be completed.  The claims 
folder should be provided to the 
examiner for review in conjunction with 
the examination.  The examiner should 
address the following questions:  Does 
the veteran have peripheral neuropathy?  
If so, is it at least as likely as not 
that such is related to a disease or 
injury in service or an incident of 
service (including any Agent Orange 
exposure)?

10.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his TMJ.  All indicated tests 
should be completed.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.  In addition, the following 
should be addressed: What is the 
veteran's range of motion of the jaw?  Is 
there any pain on motion?  (Any objective 
manifestations of pain should be 
identified in the examination report.) 

11.  The veteran should be furnished with 
a statement of the case in his claim of 
service connection for a heart 
disability.  He should also be informed 
of how to timely file an appeal. 

12.  The RO should develop and adjudicate 
the veteran's claims for compensation 
under 38 U.S.C.A. § 1151 for a right 
humeral neck bone cyst, hypoglycemia, 
vertigo, and diverticulitis.

13.  Following completion of the 
aforementioned development, the 
veteran's claims should be 
readjudicated.  With regard to the 
claim of service connection for 
astigmatism, application of VA 
Adjudication Procedural Manual M21-1, 
Part VI, Para. 11.07(b) should be made.  
If any of the claims remains denied, 
the case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


